PER CURIAM.
Having considered the appellant’s response to the Court’s order of September 20, 2010, the appeal is hereby DISMISSED for lack of jurisdiction. See generally Cunningham v. MBNA America Bank, N.A., 8 So.3d 438 (Fla. 2d DCA 2009) (dismissing appeal from order on a claim for abuse of process and on claims raised under consumer protection statutes where related claim seeking collection of debt remained pending). The order on appeal is not reviewable as a partial final judgment under Florida Rule of Appellate Procedure 9.110(k). See Jensen v. Whetstine, 985 So.2d 1218, 1220 (Fla. 1st DCA 2008).
DAVIS, HAWKES, and WETHERELL, JJ., concur.